Exhibit 10.43

Palm, Inc.

SEVERANCE AGREEMENT

This Severance Agreement was previously entered into by and between Palm, Inc.
(the “Company”) and you,                             , and is hereby amended and
restated effective as of                  ,              the “Effective Date”).
This amended and restated Severance Agreement shall be referred to as this
“Agreement.” For purposes of this Agreement, the “Company” shall include any
parent or subsidiary of the Company, unless the context clearly requires
otherwise.

This Agreement is intended to incentivize you to remain with the Company by
providing you with certain severance benefits in the event that your employment
with the Company terminates under certain circumstances. This Agreement also is
intended to provide you with enhanced financial security in recognition of your
past and future service to the Company.

1. Eligibility for Severance Benefits. You will be entitled to the payments and
benefits described in Section 2 only if either (i) the Company terminates your
employment for a reason other than Cause, death or Disability or (ii) you
terminate your employment with the Company pursuant to a Voluntary Termination
for Good Reason, and you

(a) sign and deliver to the Company a Release of Claims satisfactory to the
Company, and

(b) comply with all of the terms of this Agreement, including (but not limited
to) Section 7 regarding Non-Disclosure, Non-Disparagement, Non-Solicitation and
Other Continuing Obligations;

provided, however, that in the event you are employed by a subsidiary of the
Company that is involved in a Spin-Off (as defined in Section 8), then you shall
not be deemed to have been terminated for Cause and you shall not be permitted
to terminate pursuant to a Voluntary Termination for Good Reason and receive the
benefits described hereunder on account of the Spin-Off, but rather such
subsidiary shall be deemed to be a successor of the Company (as determined under
Section 8) and this Agreement shall inure to the benefit of the parties
described in Section 8.

Notwithstanding the preceding, if your termination of employment would qualify
you for payments and benefits under your Management Retention Agreement with the
Company dated as of even date herewith, you will receive neither the payments
nor the benefits described in Section 2. Instead, you will receive the payments
and benefits to which you are entitled under your Management Retention
Agreement.

 

1



--------------------------------------------------------------------------------

2. Severance Benefits. If you meet the eligibility requirements described in
Section 1, you will receive the following:

(a) Cash Payments. You will receive a cash payment equal to one hundred percent
(100%) of your annual base salary in effect immediately prior to the date of
your termination of employment (the “Termination Date”) (or, in the case of a
Voluntary Termination for Good Reason pursuant to Section 4(c)(ii) of this
Agreement, your annual base salary in effect immediately prior to the reduction
that resulted in such Good Reason), less such deductions and withholdings
required by law or authorized by you. This payment will be made in a lump sum on
the Termination Date; provided, however, to the extent provided under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), if
such payment exceeds the lesser of (i) two (2) times the sum of your “annualized
compensation” (as such term is used in the regulations to Code Section 409A)
based on the annual rate of pay for services you provided to the Company for the
taxable year or (ii) two (2) times the maximum amount that may be taken into
account under a qualified plan pursuant to Code Section 401(a)(17), then you
will receive a lump sum payment equal to the limit imposed by Section 409A
(under (i) or (ii) above, as applicable) on the Termination Date. The sum in
excess of the limit imposed by Section 409A will be paid in a lump sum promptly
following the six (6) month anniversary of the Termination Date.

(b) Equity Award Vesting. Except as expressly addressed in Sections 2(c) and
2(d) below, any shares covered by Company equity awards, whether granted to you
before, on or after the Effective Date that are unvested and unexpired on the
Termination Date, except for equity awards that vest with a contingency based on
the achievement of a performance objective or objectives or that have their
vesting accelerate upon the achievement of a performance objective or
objectives, will become vested and exercisable on the Termination Date if the
shares otherwise would have vested (solely by virtue of your continued
employment with the Company and not, directly or indirectly, due to a Change of
Control of the Company as defined in your Management Retention Agreement) during
the one-year (1-year) period commencing on the Termination Date. Any equity
awards that vest based on a combination of one or more performance objectives
all of which have been met as of the Termination Date and a time-based vesting
schedule will be treated for purposes of this paragraph as if they vested solely
on a time-based vesting schedule. Any other unvested equity awards will be
forfeited on the Termination Date.

(c) Lapse of Restrictions on Restricted Stock. Fifty percent (50%) of any shares
of stock that you have purchased from the Company that remain subject to a right
of repurchase on the Termination Date will vest on the Termination Date and the
Company’s right of repurchase will terminate on that date, except for shares
that vest and for which the Company’s right of repurchase terminates with a
contingency based on the achievement of a performance objective or objectives or
that have their vesting accelerate and for which the Company’s right of
repurchase terminates upon the achievement of a performance objective or
objectives. Any shares of stock that have a right of repurchase that lapses
based on a combination of one or more performance objectives all of which have
been met as of the Termination Date and a time-based vesting schedule will be
treated for purposes of this paragraph as if they vested solely on a time-based
vesting schedule.

 

2



--------------------------------------------------------------------------------

(d) Acceleration of Restricted Stock Units. Fifty percent (50%) of any unvested
restricted stock units (also known as performance shares) with respect to
Company stock that are unvested and unexpired on the Termination Date will vest
and be paid on the Termination Date, except for restricted stock units that vest
with a contingency based on the achievement of a performance objective or
objectives or that have their vesting accelerate upon the achievement of a
performance objective or objectives. Any restricted stock units that vest based
on a combination of one or more performance objectives all of which have been
met as of the Termination Date and a time-based vesting schedule will be treated
for purposes of this paragraph as if they vested solely on a time-based vesting
schedule.

(e) Other Benefits. The Company will provide you with medical, dental and vision
benefits coverage during the one-year (1-year) period beginning on the
Termination Date, but only if you elect continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
within the time period prescribed pursuant to COBRA. For the duration of the
one-year (1-year) period, the Company will pay the COBRA premiums otherwise
payable by you (and your eligible dependents). After the one-year (1-year)
period, you will be responsible for the payment of any COBRA premiums. The
Company will not reimburse you for any taxable income imputed to you because the
Company has paid your COBRA premiums (or those of your eligible dependents).

(f) Accrued Wages and Paid Time Off; Expenses. The Company will pay you: (i) any
unpaid base salary due for periods prior to the Termination Date, (ii) all of
your accrued and unused paid time off (“PTO”) through the Termination Date, and
(iii) following your submission of proper expense reports, the total
unreimbursed amount of all expenses incurred by you in your duties of employment
with the Company that are reimbursable in accordance with the Company’s
then-existing policies. These payments will be made promptly upon your
employment termination and within the period of time mandated by law.

3. Other Terminations of Employment. If your employment with the Company is
terminated by the Company for Cause, death or Disability, or if you voluntarily
terminate your employment other than pursuant to a Voluntary Termination for
Good Reason, you will not be entitled to receive any of the payments or benefits
described in Section 2 of this Agreement. However, you may be eligible for
benefits as may separately be provided under another of the Company’s severance
and benefit plans and policies on the Termination Date. In addition, the Company
will pay you: (i) any unpaid base salary due for periods prior to the
Termination Date, (ii) all of your accrued and unused PTO through the
Termination Date, and (iii) following your submission of proper expense reports,
the total unreimbursed amount of all expenses incurred by you in your duties of
employment with the Company that are reimbursable in accordance with the
Company’s then-existing policies. These payments will be made promptly upon your
employment termination and within the period of time mandated by law.

 

3



--------------------------------------------------------------------------------

4. Definition of Terms. The following terms used in this Agreement shall have
the following meanings:

(a) Cause. “Cause” means: (i) your willful dishonesty or fraud with respect to
the business affairs of the Company; (ii) your intentional falsification of any
employment or Company records; (iii) your misappropriation of or intentional
damage to the business or property of the Company, including (but not limited
to) the improper use or disclosure of the confidential or proprietary
information of the Company (excluding misappropriation or damage that results in
a loss of little or no consequence to the business or property of the Company);
(iv) your conviction (including any plea of guilty or nolo contendere) of a
felony that, in the judgment of the Board of Directors of Palm, Inc. (the
“Board”) (excluding you) or its Compensation Committee, materially impairs your
ability to perform your duties for the Company or adversely affects the
Company’s reputation or standing in the community; or (v) your refusal to
perform any assigned duties reasonably expected of a person in your position
after your receipt of written notice by the Chief Executive Officer or Executive
Chairman of Palm, Inc. of such refusal and a reasonable opportunity to cure (as
described below).

You shall be given written notice by the Company of its intention to terminate
you for Cause, which notice (i) shall state with particularity the grounds on
which the proposed termination for Cause is based and (ii) shall be given no
later than ninety (90) days after the occurrence of the event giving rise to
such grounds (or ninety (90) days after such later date as represents the actual
knowledge by an executive officer of Palm, Inc. (excluding you) of such
grounds). The termination shall be effective upon your receipt of such notice;
provided, however, that with respect to subsection (v) hereof, you shall have
thirty (30) days after receiving such notice in which to cure any refusal to
perform (to the extent such cure is possible). If you fail to cure such failure
to perform within such thirty-day (30-day) period, your employment with the
Company shall thereupon be terminated for Cause.

(b) Disability. “Disability” means that you have been unable to perform your
duties as an employee of the Company as the result of your incapacity due to
physical or mental illness, and such incapacity can be expected to either
(i) result in death or (ii) last for a continuous period of not less than twelve
(12) months from the initial date of such incapacity. Disability shall be
determined at least sixty (60) days after the commencement of the incapacity by
a physician selected by the Company or its insurers and acceptable to you or
your legal representative (such agreement as to acceptability shall not to be
unreasonably withheld or delayed). Termination resulting from Disability may
only be effected after at least thirty (30) days’ written notice by the Company
of its intention to terminate your employment. In the event that you resume the
performance of substantially all of your duties hereunder before the termination
of your employment becomes effective, the notice of intent to terminate shall
automatically be deemed to have been revoked.

 

4



--------------------------------------------------------------------------------

(c) Voluntary Termination for Good Reason. “Voluntary Termination for Good
Reason” means your voluntary resignation within a period not to exceed six
(6) months after the initial occurrence of any of the following (each a “Good
Reason”): (i) a material reduction of your duties, title, authority or
responsibilities (but excluding a change in reporting relationships
unaccompanied by a material reduction in your duties, title, authority or
responsibilities) relative to your duties, title, authority or responsibilities
as in effect on the date of this Agreement or immediately prior to such
reduction; (ii) a material reduction by the Company in your base salary as in
effect on the date of this Agreement or immediately prior to such reduction;
(iii) your relocation to a facility or working location more than thirty-five
(35) miles from your facility or working location at such time; (iv) a material
reduction by the Company in the aggregate level of employee benefits to which
you were entitled on the date of this Agreement or immediately prior to such
reduction (other than a reduction that generally applies to Company employees);
(v) the failure of the Company to obtain the assumption of this Agreement by any
successor; or (vi) the material breach by the Company of this Agreement or your
Offer Letter. You must provide the Company a written notice of the occurrence of
the foregoing conditions no later than ninety (90) days after the initial
existence of such conditions. The Company may remedy the above condition(s)
during the thirty-day (30-day) period following the receipt of such notice from
you and upon so doing, a termination pursuant to a Voluntary Termination for
Good Reason shall be deemed not to have occurred.

(d) Release of Claims. “Release of Claims” means a waiver by you of all
employment-related obligations of the Company and all claims and causes of
action against the Company and customary related persons.

5. Term of Agreement. This Agreement will have an initial term of one (1) year.
On each anniversary of the Effective Date, this Agreement automatically will
renew for an additional term of one (1) year unless at least six (6) months
prior to such anniversary, you or the Company gives the other party written
notice that this Agreement will not be renewed. If you have a termination of
employment that entitles you to receive the payments and benefits described in
Section 2, this Agreement will not terminate until all of your and the Company’s
obligations under this Agreement have been satisfied. If you have a termination
of employment that does not entitle you to receive the payments and benefits
described in Section 2, this Agreement will terminate on the date you terminate
employment.

6. At-Will Employment. The Company and you acknowledge that your employment is
and will continue to be at will, as defined under applicable law, and may be
terminated by either party at any time, with or without cause or notice.

7. Non-Disclosure, Non-Disparagement, Non-Solicitation and Other Continuing
Obligations. In consideration of any severance benefits you receive hereunder,
(i) you agree to continue to abide by the terms of the Employee Agreement and
any related agreements that you executed in connection with your employment with
the Company (including, but not limited to, the confidentiality, return of
confidential information and other materials, invention assignment and
non-solicitation provisions) and (ii) you agree, for a period of one (1) year,
not to make any

 

5



--------------------------------------------------------------------------------

communications or engage in any conduct that is or can reasonably be construed
to be disparaging of the Company, its business, its products or any director,
officer or other employee of the Company. For a period of one (1) year, the
Company agrees to inform its “officers,” as that term is defined in 17 C.F.R. §
240.16a-l(f), not to make any communications or engage in any conduct that is or
can reasonably be construed to be disparaging of you.

8. Assignment. This Agreement will be binding on and become of advantage to
(a) your heirs, executors and legal representatives upon your death and (b) any
successor of the Company. Any such successor of the Company will be deemed
substituted for the Company under the terms of this Agreement for all purposes.
For this purpose, “successor” means (i) any person, firm, corporation or other
business entity that at any time, whether by purchase, merger or otherwise,
directly or indirectly, acquires all or substantially all of the assets or
business of the Company or (ii) any subsidiary of Palm, Inc. that ceases to be
such as the result of Palm, Inc. distributing the securities of such subsidiary
to the stockholders of Palm, Inc. (a “Spin-Off”). None of your rights to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of your right to
compensation or other benefits will be null and void.

9. Notices.

(a) General. All notices, requests, demands and other communications called for
by this Agreement will be in writing and will be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a
well-established commercial overnight service or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

If to the Company:

Palm, Inc.

950 W. Maude Avenue

Sunnyvale, CA 94085

Attn: General Counsel

If to you:

at your last residential address known by the Company.

(b) Notice of Termination. Any termination by the Company for Cause or by you
pursuant to a Voluntary Termination for Good Reason as contemplated by Section 1
of this Agreement shall be communicated by a notice of termination to the other
party hereto given in accordance with Section 4(a) or 4(c) of this Agreement, as
applicable, and Section 9(a) of this

 

6



--------------------------------------------------------------------------------

Agreement. Such notice will indicate the specific termination provision in this
Agreement relied on, will set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and will specify the date of your employment termination (which will
not be more than thirty (30) days after the giving of such notice, provided that
such termination date will be tolled as necessary to comply with any cure period
under Section 4(a) or 4(c), as applicable). Any failure on your part to include
in the notice any fact or circumstance that contributes to a showing of Good
Reason will not waive any of your rights under this Agreement or prevent you
from asserting that fact or circumstance in enforcing this Agreement.

10. Severability. The parties hereto expressly agree and contract that it is not
the intention of any of them to violate any public policy, statutory or common
laws, rules, regulations, treaties or decisions of any government or agency
thereof. In the event that any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without being impaired or
invalidated in any way. The invalid portion of this Agreement shall be deemed to
conform to a valid provision most closely approximating the intent of the
invalid provision or, if such conformity is not possible, then the invalid part
shall be deemed not to be a part of this Agreement at all.

11. Entire Agreement. This Agreement, your Management Retention Agreement, your
Employee Agreement and the agreements evidencing any Company equity awards
granted to you represent the entire agreement and understanding between the
Company and you concerning your severance arrangements with the Company, and
supersede and replace any and all prior agreements and understandings concerning
your severance arrangements with the Company.

12. Arbitration.

(a) General. In consideration of your service to the Company, its promise to
arbitrate all employment-related disputes and your receipt of the compensation,
pay raises and other benefits paid to you by the Company, at present and in the
future, you agree that any and all controversies, claims, or disputes with
anyone (including the Company and any employee, officer, director, shareholder
or benefit plan of the Company in their capacity as such or otherwise) arising
out of, relating to, or resulting from your service to the Company or the
termination of your service with the Company under this Agreement or otherwise,
including (but not limited to) any breach of this Agreement but excluding any
controversies, claims, or disputes arising out of your Management Retention
Agreement, shall be subject to binding arbitration under the Arbitration Rules
set forth in California Code of Civil Procedure Sections 1280 through 1294.2,
including Section 1283.05 (the “Rules”) and pursuant to California law. Disputes
that you agree to arbitrate, and for which you thereby agree to waive any right
to a trial by jury, include any statutory claims under state or federal law,
including, but not limited to, claims under Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act of 1990, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, the California
Fair Employment and Housing Act, the California Labor Code, claims of
harassment, discrimination or wrongful termination and any statutory claims. You
further understand that this agreement to arbitrate also applies to any disputes
that the Company may have with you.

 

7



--------------------------------------------------------------------------------

(b) Procedure. You agree that any arbitration will be administered by the
American Arbitration Association (the “AAA”) and that a neutral arbitrator will
be selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will allow for discovery
according to the rules set forth in the National Rules for the Resolution of
Employment Disputes or the California Code of Civil Procedure. You agree that
the arbitrator shall have the power to decide any motions brought by any party
to the arbitration, including motions for summary judgment and/or adjudication
and motions to dismiss and demurrers, prior to any arbitration hearing. You
agree that the arbitrator shall issue a written decision on the merits. You also
agree that the arbitrator shall have the power to award any remedies, including
attorneys’ fees and costs, available under applicable law. You understand that
the Company will pay for any administrative or hearing fees charged by the
arbitrator or the AAA except that you shall pay the first two hundred dollars
($200.00) of any filing fees associated with any arbitration you initiate. You
agree that the arbitrator shall administer and conduct any arbitration in a
manner consistent with the Rules and that to the extent that the AAA’s National
Rules for the Resolution of Employment Disputes conflict with the Rules, the
Rules shall take precedence.

(c) Remedy. Except as provided by the Rules or as otherwise provided in this
Agreement, arbitration shall be the sole, exclusive and final remedy for any
dispute between you and the Company. Accordingly, except as provided for by the
Rules, neither you nor the Company will be permitted to pursue court action
regarding claims that are subject to arbitration. Notwithstanding this, the
arbitrator will not have the authority to disregard or refuse to enforce any
lawful Company policy, and the arbitrator shall not order or require the Company
to adopt a policy not otherwise required by law that the Company has not
adopted.

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, you agree that any party may also
petition the court for injunctive relief where either party alleges or claims a
violation of this Agreement (including, but not limited to, Section 7 regarding
Non-Disclosure, Non-Disparagement, Non-Solicitation and Other Continuing
Obligations) or any other agreement regarding trade secrets, confidential
information, nonsolicitation or California Labor Code § 2870. In the event
either party seeks injunctive relief, the prevailing party shall be entitled to
recover reasonable costs and attorneys’ fees.

(e) Administrative Relief. You understand that this Agreement does not prohibit
you from pursuing an administrative claim with a local, state or federal
administrative body such as the Department of Fair Employment and Housing, the
Equal Employment Opportunity Commission or the workers’ compensation board. This
Agreement does, however, preclude you from pursuing court action regarding any
such claim.

(f) Voluntary Nature of Agreement. You acknowledge and agree that you are
executing this Agreement voluntarily and without any duress or undue influence
by the Company or anyone else. You further acknowledge and agree that you have
carefully read this Agreement and that you have asked any questions needed for
you to understand the terms, consequences and binding effect of this Agreement
and fully understand it, including that you are waiving your right to a jury
trial. Finally, you agree that you have been provided an opportunity to seek the
advice of an attorney of your choice before signing this Agreement.

 

8



--------------------------------------------------------------------------------

13. Amendment; Waiver. No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by you and by an authorized officer of Palm, Inc. (other than
you). No waiver by either party of any breach of, or compliance with, any
condition or provision of this Agreement by the other party shall be considered
a waiver of any other condition or provision or of the same condition or
provision at another time.

14. Withholding. The Company is authorized to withhold, or cause to be withheld,
from any payment or benefit under this Agreement the full amount of any
applicable withholding taxes.

15. Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

16. Acknowledgment. You acknowledge that you have had the opportunity to discuss
this matter with and obtain advice from your private attorney, have had
sufficient time to and have carefully read and fully understand all the
provisions of this Agreement, and are knowingly and voluntarily entering into
this Agreement.

17. No Duty to Mitigate. You shall not be required to mitigate the value of any
benefits contemplated by this Agreement, nor shall any such benefits be reduced
by any earnings or benefits that you may receive from any other source.

18. Effect of Section 409A of the Code. Notwithstanding anything to the contrary
in this Agreement, if the Company determines (i) that on the date your
employment with the Company terminates, or at such other time that the Company
determines to be relevant, you are a “specified employee” (as such term is
defined under Section 409A of the Code) of the Company and (ii) that any
payments to be provided to you pursuant to this Agreement are or may become
subject to the additional tax under Section 409A(a)(1)(B) of the Code or any
other taxes or penalties imposed under Section 409A of the Code (“Section 409A
Taxes”) if provided at the time otherwise required under this Agreement, then
such payments shall be delayed until the date that is six (6) months after the
date of your “separation from service” (as such term is defined under
Section 409A of the Code) with the Company or such shorter period that, as
determined by the Company, is sufficient to avoid the imposition of Section 409A
Taxes. In addition, if any provision of this Agreement would cause you to incur
any penalty tax or interest under Section 409A of the Code or any regulations or
Treasury guidance promulgated thereunder, the Company may reform such provision
to maintain to the maximum extent practicable the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below:

 

[NAME]            Date:                          ,          PALM, INC.         
       Date:                          ,          Name:          Title:        

 

10